DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
The filing on 01/26/2022 amended claims 2.  Claims 2-13 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 
Claim Rejections - pre-AIA  35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 2, 3, 5, and 7-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishikawa (US 20100128234 A1) in view of Kitabayashi (US 20050105063 A1) and in further view of Aizawa (US 7686458 B2).
Regarding claim 2, Nishikawa teaches a magnification optical system to form an enlarged image of an object (P; Fig. 8, 9, 20, 21, 31, 32, 42, 43, 53, 54, 65, and 66), comprising: a 
Nishikawa does not explicitly teach a second focus structure to perform the focus adjustment to change the first distance between the conjugate-side lens surface of the refractive optical system closest to the object and the conjugate surface on the object side by moving at least a lens having the conjugate-side lens surface closest to the object only along an axis of the refractive optical system, wherein the second focus structure is fixed after adjustment of focus of the second focus structure.
Kitabayashi teaches a second focus structure (213-217; Fig. 4-15) to perform the focus adjustment to change the first distance between the conjugate-side lens surface of the refractive optical system closest to the object and the conjugate surface on the object side by moving at least a lens having the conjugate-side lens surface closest to the object only along an axis of the refractive optical system, wherein the second focus structure is fixed after adjustment of focus of the second focus structure (Fig. 4-15; [0110]-[0123]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nishikawa with Kitabayashi; because it allows correction of lens position during assembly to reduce production cost ([0123] of Kitabayashi).

Aizawa teaches focus structure (41/42/4344/45/46/47/48) performs the focus adjustment to change the second distance between the curved mirror (1) and the conjugate-side lens surface of the refractive optical system (204) closest to the object (203; Fig. 1-16).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nishikawa and Kitabayashi with Aizawa; because it improves alignment flexibility.
Regarding claim 3, the combination of Nishikawa, Kitabayashi and Aizawa consequently results in the second focus structure (213-217 of Kitabayashi) is disposed within an interior of the case, and is not accessible from outside of the case (Fig. 4-15 of Kitabayashi).
Regarding claim 5, the combination of Nishikawa, Kitabayashi and Aizawa consequently results in the second focus structure (213-217 of Kitabayashi) cannot be change from outside of the case (Fig. 4-15 of Kitabayashi).
Regarding claim 7, the combination of Nishikawa, Kitabayashi and Aizawa consequently results in the first focus structure (L12 of Nishikawa) and the second focus structure (213-217 of Kitabayashi) are independent of each other (Fig. 8, 9, 20, 21, 31, 32, 42, 43, 53, 54, 65, and 66 of Nishikawa; Fig. 4-15 of Kitabayashi).
Regarding claim 8, the combination of Nishikawa, Kitabayashi and Aizawa consequently results in the second focus structure (213-217 of Kitabayashi) comprises a screw mechanism (S1; Fig. 4-15 of Kitabayashi).

Regarding claim 10, the combination of Nishikawa, Kitabayashi and Aizawa consequently results in the second focus structure (213-217 of Kitabayashi) comprises a protrusion mechanism (S12 of Kitabayashi).
Regarding claim 11, Nishikawa, as combined with Kitabayashi and Aizawa, further teaches a mirror system (L2, M1, M2) which includes the curved mirror and at least one other mirror (M1, M2).
Regarding claim 12, Nishikawa, as combined with Kitabayashi and Aizawa, further teaches the first focus structure adjusts a blur in a center and periphery of an enlarged image of the object (P).
Regarding claim 13, the combination of Nishikawa, Kitabayashi and Aizawa consequently results in the second focus structure (213-217 of Kitabayashi) adjust a blur in a center and periphery of an enlarged image of the object (Fig. 6 and 7 of Kitabayashi).

Claim 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishikawa (US 20100128234 A1) in view of Kitabayashi (US 20050105063 A1) and Aizawa (US 7686458 B2) and in further view of Adachi (US 20080218705 A1).
Regarding claims 4 and 6, neither Nishikawa, Kitabayashi, nor Aizawa teaches the first focus structure comprises a lever to move the first focus structure.
Adachi teaches having a lever (201a) to move the first focus structure (Fig. 8; [0043]-[0045]).


Response to Arguments
Applicant's arguments with respect to all pending claims have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claim 2, applicant/s argue, 
However, Aizawa provides no discussion or suggestion of a structure that performs a focus adjustment as recited in the amended claims. The structure of Aizawa does not move lens 204. In contrast to the amended claim features, Aizawa merely describes an adjustment mechanism so as to adjust an orientation of mirror 1, and does not move lens 204.
Thus, Aizawa does not describe or reasonably suggest a second focus structure to
perform the focus adjustment, by moving at least a lens having the conjugate-side lens surface closest to the object only along an axis of the refractive optical system, to (1) change a first distance between the conjugate-side lens surface of the refractive optical system closest to the object and the conjugate surface on the object side, and (2) change a second distance between the curved mirror and the conjugate-side lens surface of the refractive optical system closest to the object, as recited in Claim 2.
Examiner respectfully disagrees.  Essentially, applicant/s argue that the second focus structure must be interpreted as having a single mechanism that performs the two recited 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882